Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 9, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160034(101)(102)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                     SC: 160034                        Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                  COA: 345268
                                                                     Saginaw CC: 84-000570-FC
  ROBIN RICK MANNING,
             Defendant-Appellant.
  _______________________________________/

         On order of the Chief Justice, the separate motions of Otis Cole-El and Everett R.
  Jackson to file briefs amicus curiae are GRANTED. The amicus briefs submitted by those
  individuals on October 1, 2020, and October 5, 2020, respectively, are accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  October 9, 2020

                                                                               Clerk